F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                                JUL 3 2002
                              FOR THE TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                    Clerk

    JAMES E. JENNINGS,

                 Plaintiff - Appellant,

    v.                                                      No. 01-1536
                                                        (D.C. No. 00-Z-2407)
    KOHL’S DEP’T STORE,                                    (D. Colorado)

                 Defendant - Appellee.


                              ORDER AND JUDGMENT             *




Before SEYMOUR , PORFILIO , and O’BRIEN , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

         Plaintiff James E. Jennings, appearing   pro se , appeals the district court’s

grant of summary judgment to defendant, Kohl’s Department Store, on his claims



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
alleging violations of Title VII, defamation, and what he characterizes as genetic

discrimination. The parties are familiar with the facts and the procedural history

of this case, and we will not repeat them here.

       We review the grant of summary judgment      de novo , applying the same

standard as the district court.   Simms v. Okla. ex rel. Dep’t of Mental Health &

Substance Abuse Servs. , 165 F.3d 1321, 1326 (10th Cir. 1999). “[W]e view the

evidence and draw reasonable inferences therefrom in the light most favorable to

the nonmoving party.”      Id.

       Having carefully reviewed the record in that light, we find no error.

We can do no better than the magistrate judge and the district court either at

interpreting plaintiff’s claims or explaining why they are without legal merit.

We AFFIRM for substantially the reasons given by the magistrate judge in his

Recommendation dated September 21, 2001, and by the district court in its order

dated November 6, 2001, adopting that recommendation. The mandate shall

issue forthwith.


                                                      Entered for the Court



                                                      Stephanie K. Seymour
                                                      Circuit Judge




                                           -2-